PER CURIAM.
This is an appeal from a child support modification order. We conclude that the trial judge erred in departing from the child support guidelines without making a written finding or a specific finding on the record explaining why payment of such guideline amount plus or minus 5 percent would be unjust or inappropriate. § 61.30(l)(a), Fla. Stat. (Supp.1994); Pitts v. Pitts, 626 So.2d 278 (Fla. 1st DCA 1993); Florida Dep’t of Health and Reh. Serv. v. Bush, 614 So.2d 32 (Fla. 1st DCA 1993); Walsh v. Walsh, 600 So.2d 1222 (Fla. 1st DCA 1992); Touchstone v. Touchstone, 579 So.2d 826 (Fla. 1st DCA 1991). Accordingly, we reverse that portion of the order which specifies the amount of the child support payments, and we remand for the judge to either make the appropriate finding or order the guideline amount plus or minus 5 percent. In all other respects, the modification order is affirmed.
BARFIELD, KAHN and VAN NORTWICK, JJ., concur.